Citation Nr: 1506722	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-06 006 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service for obstructive sleep apnea.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for gout of the right ankle.

5.  Entitlement to an increased evaluation for type II diabetes mellitus with hematuria, and skin conditions such as epidermal inclusion cyst on nose, sebaceous cyst on chest, mass on left foot, tinea cruris and tinea pedis, currently evaluated as 60 percent disabling. 

6.  Entitlement to special monthly compensation based on aid and attendance. 

7.  Entitlement to specially adapted housing.  

ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for bilateral hearing loss, tinnitus, gout of the right ankle and obstructive sleep apnea.  He also claims entitlement to an increased rating for diabetes mellitus, as well as entitlement to special monthly compensation based on aid and attendance and specially adapted housing.  The Veteran has submitted several VA Form 9 Substantive Appeal Forms in relation to his claims.  During the majority of the VA 9s, the Veteran expressed that he did not want a hearing before the Board.  The Veteran, however, expressed in May 2011 and March 2012 that he wanted to present for a videoconference hearing.  The Veteran again expressed his desire to appear for a videoconference hearing in January 2013.  In October 2013, however, the Veteran canceled his request for a hearing at the local RO " sent after this appeal."

As the record is conflicting regarding the Veteran's hearing request, in December 2014 the Board asked the Veteran to clarify his hearing request.  The Veteran was informed that if he did not respond within 30 days the Board would use his previous selection in scheduling his hearing.  He has yet to respond.  The Board, therefore, finds that a remand is warranted to schedule the Veteran for a videoconference hearing as requested in his May 2011 and March 2012 VA Form 9 Substantive Appeal forms.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.  The case should then be referred to the Board in accordance with applicable provisions.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


